Citation Nr: 1120432	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  98-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of deep laceration of the left knee with synovitis and meniscal damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reflects the Veteran alternates residences between Florida and Massachusetts.  The RO in Boston, Massachusetts is currently identified as VA's Agency of Original Jurisdiction (AOJ).

The case has been remanded to the AOJ for further development on multiple occasions, most recently in June 2010.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's left knee disability is manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not more, for left knee disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to increased rating for his service-connected left knee disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In January 2008, in response to the Board's remand, the Appeals Management Center (AMC) sent to the Veteran a letter providing all required notice.  The Veteran had ample opportunity to respond before the Originating Agency readjudicated the claim in January 2010.  

Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records (STR) were obtained as well as VA and private treatment records identified by the Veteran.  The Veteran was afforded appropriate VA examinations to determine the severity of the disability on appeal, the most recent of which was performed in January 2010 in response to the Board's remand of November 2007.  The Board has reviewed the examination report and finds it substantially complies with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim on appeal.





Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Dislocated semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint warrants a rating of 20 percent.  38 C.F.R. § 4.71a, DC 5258.

Symptomatic removal of semilunar cartilage warrants a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5262 is utilized in rating nonunion or malunion of the tibia and fibula, and DC 5263 is utilized in rating genu recurvatum.  The Veteran is not shown to have either of those knee disorders, so those codes are not applicable in rating the Veteran's disability on appeal.

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The instant claim for an increased rating was received in September 1996.

VA treatment records in October 1996 show continued complaint of left knee pain.  The clinical impression was chronic knee pain, getting worse.

The Veteran had a VA examination in February 1998 for assessment of chronic left knee pain.  The Veteran reported he was a retired police officer but he continued to have significant left knee problems that interfered with his functioning in retirement.  He was no longer able to run or walk more than 1-2 hours; his symptoms became worse in cold/damp weather.  On clinical examination the Veteran did not walk with a limp and the knee had no soft tissue swelling, joint fluid accumulation or bony deformities.  There was no varus or valgus angulation.  The knee showed extreme tenderness to patellar palpation.  Flexion was limited to 90 degrees, as compared to flexion of the right knee to 130 degrees; extension was to 0 degrees.  The clinical diagnosis was grade I to II meniscal degeneration involving the poseromedial meniscus without meniscal tear, per magnetic resonance imaging (MRI) analysis in 1996.

The Veteran presented to the VA clinic in November 1999 complaining of bilateral heel pain.  The clinician noted the Veteran was very active and currently walked 5-6 miles per day.  There was no indication of complaint of current knee pain.

The Veteran had a VA-contracted medical examination in May 2000 in which he complained of chronic pain and discomfort since his knee injury in service.  While he was working as a police officer he was unable to perform details that required long periods of standing.  He stated his knee pain also occurred while sitting and while sleeping, requiring him to put a pillow under his knee.  He stated he had fallen down stairs when the knee buckled and that he would occasionally wear a brace, elastic stocking or cane.  He complained of current pain, weakness, stiffness, recurrent subluxation, inflammation, instability, locking, fatigue and lack of endurance of the left knee.  He described the pain as "horrible" and present most of the time, with flare-ups increased by usage (standing, walking or prolonged driving).  He last worked in 1992.  On examination the Veteran walked with a limp to favor the left knee.  There was tenderness to palpation of the left knee.  Flexion was to 90 degrees and extension to 0 degrees, with range of motion limited by pain, fatigue, weakness and lack of endurance.  Drawer and McMurray's tests were negative for instability and the examiner noted there were no apparent signs of instability.  There were no constitutional signs of arthritis.  The diagnosis was status post deep laceration with synovitis and meniscal damage to the left knee.  As compared to the right knee, the left knee showed weakened movement and excessive fatigability.

The record of an October 2003 VA history and physical (H&P) examination notes the Veteran complained of chronic left knee pain since his injury in service; he also complained of chronic right shoulder pain since 2001.  Physical examination showed joint pain present at 1+ level in the right shoulder and in the left knee with range of motion (ROM).  The Veteran's gait was normal and there was no edema.   The clinical assessment was right shoulder and left knee pain.
     
The record of an April 2004 initial evaluation by North Suburban Orthopedic Associates and Sports Medicine Physical Therapy Unit notes the Veteran complained of walking decreased  to 20 minutes (down from 6-7 miles daily).  The left knee had flexion to 118 degrees and full extension.  He reported the knee would stiffen up while sitting and would ache when using stairs.  He had recently aggravated the knee by doing a "stutter step" off an escalator.  Pain tended to be worse in the morning and evening.  On a scale of 0-6, pain was level 4 when attempting recreation, standing, and walking, and was level 3 when driving.  Pain was alleviated by heat, ice, rest and medication.  X-rays by the same provider showed degenerative arthritis in the left knee.

The Veteran submitted a Statement in Support of Claim in May 2004 asserting that his left knee problems had caused him to alter his gait, resulting in arthritis of the right hip.  On occasion his left knee had popped out of joint.  The left knee disability resulted in economic loss to the Veteran while he was working as a police officer because he was unable to do extra work, and since his retirement from the police force he was unable to get work in private investigations or security because of his bad left knee.  (The Board notes at this point that service connection for arthritis of the right hip was separately considered and denied by a rating decision in August 2004.)

The Veteran had a VA medical examination in June 2004 in which he reported he had to cease working as a police officer in 1994 due to his knee problems and that since then he had been unable to get work as a private investigator due to continued left knee problems.  He complained of occasional swelling and of pain that increased after long hours of sitting or standing, although he could drive a car without difficulty.  On examination the left knee had one-half inch larger circumference than the right knee.  Active flexion was to 90 degrees; passive flexion was to 114 degrees with some creaking.  Lachman, McMurray and drawer tests were all negative for instability.  The examiner stated the creaking in the left knee joint with active and passive flexion suggested degenerative arthritis.  An MRI was performed, which showed complex tear of the posterior horn and body of the medial meniscus and signal abnormality likely representing large patellar osteophytes or calcification of the proximal patellar tendon.

The VA examiner cited above issued an addendum in June 2004 reiterating that the Veteran was presently retired and unable to obtain work because of difficulty with his left knee.  Accordingly, because of the difficulty in repeated use of the left knee and fatigability associated with the pain, this had been a problem for the Veteran in obtaining employment.

VA X-rays of the left knee in October 2004 showed mild DJD and suprapatellar effusion.

A VA orthopedic consult in November 2004 showed complaint of left knee pain with edema and warmth.  The Veteran complained of continuous intermittent problems with the knee including giving way, recurrent swelling, and catching.  On examination the knee had moderate effusion, smooth patellar extension, stable ligaments, and tenderness of the patellar tendon and joint lines.  
 
A November 2004 MRI of the left knee performed by Radiology Regional Center showed a complex tear of the posterior horn of the medial meniscus, tri-compartment arthritis, intrasubstance degeneration of the lateral meniscus, chondromalacia patella of the apex and knee effusion.

Treatment records from North Suburban Orthopedic Associates in March-April 2005 show the Veteran considered total knee replacement but decided to hold off.  He looked fairly good on examination, with good extension and flexion but some medial tenderness that was not significant.  He was happy with the results of a recent cortisone injection.  The clinical diagnosis was DJD of the left knee with some tear in the medial meniscus.

The Veteran submitted a Statement in Support of Claim in April 2005 asserting that he iced his knee every night and applied topical cream.  Knee pain caused him to toss and turn all night.  Negotiating stairs had become difficulty.  The knee could jump out or lock, causing him to lose balance.  The knee disability had caused him physical, emotional and financial loss.  He partially retired from the police due to left knee problems and could not thereafter get a job in the private sector due to knee problems.  When seated in public places he had to sit in the aisle in order to straighten his leg.  In sum, the left knee disability was dominating his life and limiting his activities.

The Veteran presented to North Suburban Orthopedic Associates in July 2006 for follow-up of left knee pain and hip pain.  The clinician observed the Veteran was about the same and actually looked better.

The Veteran had a VA examination in July 2006 in which he reported that while in the police force in 1992 he was chasing a suspect when his left knee gave way, causing him to fall onto his left side and injuring his shoulder; this was the reason he retired from the police force.  Since that time he had been unable to take any sort of job commensurate with his training and background because all such jobs required standing for prolonged periods.  He endorsed using pain medications and using a variety of knee braces as required.  He also used a cane as required.  He complained of pain, worst at night and making it difficult to sleep.  He reported instability especially associated with stairs.  The Veteran was observed to walk with a hesitant gait using an umbrella as a cane.  The knee had very scant effusion and no soft tissue swelling.  Active flexion was to 60 degrees, while passive flexion was to 65 degrees.  Maximum extension was in neutral to very slight varus.  The knee was hyperstable to all tests throughout the entire ROM, and all the muscles in the left knee were strong enough to prevent motion when the Veteran wished to do so.  MRI was reviewed.  The clinical assessment was torn lateral meniscus of the left knee.  The examiner stated the knee was stable and without subluxation, although by history the left knee would lock 1-2 times per month causing the Veteran to stumble.  In terms of ROM, the Veteran was able to perform motion against fairly heavy resistance.  During flare-ups the Veteran would have increased knee discomfort and impairment of function (sitting, standing and ambulation) but the Veteran had little or no problems with activities of daily living due to the left knee disability.   

The Veteran submitted a letter in January 2008 reiterating that his left knee was the cause of him losing his job as a police officer, because it caused him to injure his shoulder while chasing a felon.  He was unable to obtain work in the private security sector since then because he did not have the requisite mobility.  The left knee was currently unstable and would buckle, especially on stairs.  The Veteran's knee pain was only minimally alleviated by medication.  He used knee braces and a cane as required and sometimes slept with a pillow between his knees to keep the knee from being bumped.

The Veteran's daughter, RH, submitted a letter in January 2008 stating the Veteran was always rubbing cream onto his left knee and wearing different knee braces and straps.  The Veteran was wary of stairs due to fear of falling, and had trouble getting out of cars.  He had not worked since retiring from the police force, and his knee symptoms had become worse since his retirement.

The Veteran's friend, DJM, submitted a letter in January 2008 stating the Veteran had curtailed his recreational group walking due to left knee problems.  The Veteran had problems with stairs because his knee would give out.  During their 20 years together on the police force, DJM heard the Veteran frequently complain of a sore knee he had injured in service, and his condition had become progressively worse over time.

The Veteran presented to North Suburban Orthopedic Associates in July 2008 for follow-up of left knee arthritis.  Physical examination showed significant arthritis of the left knee but full ROM.  The treatment plan was steroids and consider total knee replacement in the future when necessary.

The Veteran presented to North Suburban Orthopedic Associates in April 2009.  The clinician noted a recent MRI (performed at MRI Center of Chelsea and associated with the claims file) had shown torn medial meniscus and some chondromalacia with degenerative changes, but the rest of the knee looked quite good.  The diagnosis was early DJD of the left knee with torn meniscus.

The Veteran presented to North Suburban Orthopedic Associates in August 2009 complaining of painful and limited motion of the left knee.  The clinician noted injections the previous April had been quite successful, and accordingly performed a new series of injections with good local relief.  The diagnosis of early DJD of the left knee with torn meniscus was continued.  Of note, the physician stated the Veteran was able to work.

The Veteran had a VA examination in January 2010.  The examiner reviewed the claims files and noted the Veteran's medical history in detail.  The Veteran complained of continued pain, "locking" especially on stairs, instability, and giving way especially when getting out of cars.  The pain was described as a dull ache with severe stabbing pain associated with "wrong moves."  Pain was aggravated by stairs, by rising from bed or from a chair, and by uneven surfaces.  Pain was relieved by ice, ointments, oral medication and steroid injections.  The Veteran endorsed deformity, giving way, instability, pain, stiffness, weakness, inflammation, and decreased speed of motion.  He endorsed "catching" and instant locking, especially on stairs, 1-3 times per month.  He endorsed weekly flare-ups lasting for hours.  Flare-ups were associated with use and alleviated by rest, elevation, medication and hot soaks.  The Veteran reported limitation of standing to 60 minutes and limitation of walking to 400 yards.  Assistive devices consisted of cane, brace, orthopedic insert in his left shoe, crutch and walker.

On physical examination the Veteran was observed to have an antalgic gait with a stiff left knee and short steps, using a cane and knee brace.  There were bony joint enlargement, deformity, tenderness, pain at rest, weakness and guarding of movement.  There was marked tenderness of the patella, joint lines and condyles.  There was no crepitation, clicks or snaps, grinding or instability.  There was no abnormality of the tendons or bursae.  ROM was flexion to 105 degrees and extension to 0 degrees, with pain on motion.  Repetitive motion caused increased pain but did not cause increased limitation of motion.  The Veteran was observed to be anxious and to be unable to toe-walk, heel-walk or tandem-walk; he held the left lower extremity tightly in extension with pain, stiffness and limitation of all movement of the left knee.  Current X-rays showed moderately advanced degenerative changes and possible loose bodies.  The examiner diagnosed post-traumatic arthritis of the left knee with medial meniscus tear, chondromalacia, and calcific tendonitis of the distal quadriceps tendon.

In regard to functional limitation, the examiner noted the Veteran had retired in 1993 due to left knee and shoulder problems and had not worked since.  In terms of activities of daily living (ADLs), the examiner stated the knee disability prevents sports; imposes a moderate limitation on chores, shopping, exercise, and recreation; imposes a mild limitation on traveling, driving and dressing; and imposes no limitation on feeding, bathing, toileting or grooming.  The Veteran had stiffness after prolonged sitting or driving and needed assistance with socks.  Walking was limited to 400 yards, standing to 60 minutes and sitting to 60-90 minutes.  Lifting was limited to 50 pounds.  The Veteran no longer ran, worked out or did sports, although he did upper-body workouts at the gym and swam.  The Veteran's main concern was his belief that his left knee disability had caused his left shoulder injury and his right hip arthritis.  The examiner also stated an opinion that the impact of the Veteran's left knee disability prevented him from working.

The Veteran had a VA scars examination in July 2010.  In relevant part, the Veteran reported that he was forced to take a disability retirement from the police force because he could not fire a pistol with his left hand (having previously injured his left shoulder in a fall that was purportedly due to his left knee disability).  For the past eight years the Veteran had constantly worn a knee brace and used a cane.  He could drive an automobile but could not squat and could not tie his shoes without difficulty.  During prolonged sitting the knee would "lock up" with relief by standing and walking.  The Veteran had to be extremely careful on stairs for fear of falling.  The Veteran denied any surgery but endorsed intermittent cortisone injections.  The Veteran was observed to walk with assistance of a cane and to favor the left knee; he was also wearing an elastic brace.  There was some loss of muscle mass of the left calf compared to the right although the thighs had equal circumference.  The left leg was weaker in flexion and extension than the right by a factor of 50 percent.  ROM of the left knee was extension to 170 degrees (compared to 180 degrees right) and flexion to 80 degrees (compared to 110 degrees right) with pain when flexion was performed against resistance.  The left knee was tender to palpation.  The clinical assessment was internal derangement, chronic pain and degenerative arthritis of the left knee.  The examiner commented that while the scars contributed to a minor proportion of his disability the Veteran was significantly limited in the activities of daily living and was retired on disability from his job as a police officer.

Based on the VA scars examination above the RO granted separate service connection for left knee scar, rated as 10 percent disabling from the date of the examination.  

On review of the evidence above the Board notes that at no time during the course of the appeal has the Veteran's flexion been limited to 45 degrees or worse, even accounting for pain and other DeLuca factors after repetitive motion.  Accordingly, a compensable rating under DC 5260 is not warranted.  However, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Veteran's disability has accordingly been rated at 10 percent under DC 5003-5260.

Separate compensation may be awarded for limitation of flexion (DC 5260) and limitation of extension (DC 5261).  Under DC 5261, compensation for limitation of extension requires limitation to 10 degrees or worse.  The first occasion in which such limitation is recorded is in the VA examination on of January 5, 2010.  Accordingly, a separate rating of 10 percent for limitation of extension is arguably appropriate from the date of that examination.  However, given that the Board is awarding 20 percent under an alternative DC effective from 1996, separate compensation of 10 percent under DC 5261 from January 2010 (added to the currently assigned 10 percent under DC 5260) would be less beneficial to the Veteran.

The Board has considered whether a separate rating is warranted instability or subluxation under DC 5257.  The Veteran has frequently complained of instability and is shown on examination to use a knee brace.  However, every VA and non-VA examination of record has shown the knee to be stable.  The Board accordingly finds that a separate rating under DC 5257 is not warranted.
 
VA must consider potential applications of Title 38 C.F.R., whether or not raised by claimant.  Schafrath, 1 Vet. App. 589, 593.  Thus, the Board must consider whether alternative Diagnostic Codes are more appropriate than those considered above (DCs 5257, 5260 and 5261), and if so whether rating under such DCs would be more beneficial to the Veteran.  For the reasons cited below, the Board finds that DC 5258 (dislocation of semilunar cartilage) is applicable.

MRI in 1996 showed grade I to II meniscal degeneration involving the poseromedial meniscus without meniscal tear; the meniscus remained symptomatic during the remainder of the period on appeal.  Meniscal damage to the left knee was diagnosed in May 2000.  Complex tear of the posterior horn and body of the medial meniscus shown by MRI in June 2004 and was continued thereafter.  Effusion was shown in various MRIs and examinations from October 2004.  The VA examiner in July 2010 assessed "internal derangement" of the left knee.  Accordingly, rating  under DC 5258 (dislocated semilunar cartilage) is appropriate, particularly since the criteria (frequent episodes of locking, pain, and effusion into the joint) closely approximate the Veteran's subjective symptoms as well as documented symptoms (effusion) that are otherwise not rated. 

The Board accordingly finds, upon contemplation of 38 C.F.R §§ 4.40, 4.45, 4.59 and Deluca, supra, that the disability warrants a 20 percent rating under DC 5258.

A higher rating than 20 percent is not warranted as the Veteran's limitation of flexion and extension fall within noncompensable limits, objective instability or subluxation is not shown, and the Veteran does not have nonunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, DC 5257, 5260, 5261, 5262.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered not only the medical evidence of record but also the lay evidence submitted by the Veteran in the form of his correspondence to VA and the statements submitted by his sister RH and his acquaintance DJM.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, as laypersons Ms. RH and Mr. DJM can certainly provide an eyewitness account of a veteran's visible symptoms; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case the Board has deemed these lay statements to be credible and has assigned the highest applicable schedular rating commensurate with those statements. 

Extra-schedular rating under the provisions of 38 CFR § 3.321 is requested by the RO and approved by the Under Secretary for Benefits or by the Director of Compensation and Pension Services; the Board cannot award such a benefit in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this case, the Board's remand in November 2007 directed the RO to forward the case to the Director of Compensation and Pension Services for extra-schedular consideration.

In April 2010 the Director of Compensation and Pension Services issued a finding that extra-schedular consideration was not merited because per the most recent VA examination (in January 2010) the only activity precluded by the left knee disability was sports.  Instability was not shown on examination, and although the Veteran used a cane and a brace there was no indication that such devices had been medically prescribed.  The Veteran's disabilities of the right hip, right knee and lower back were all denied service connection, and his disability of the left shoulder had never been adjudicated by VA; accordingly, none of those disorders could be considered in assessing entitlement to VA compensation.  Although the VA examiner in January 2010 had stated an opinion that "the impact of the Veteran's service-connected left knee disability prevents the Veteran's ability to work" that statement was not supported by an explanation, and objective findings on examination did not support such a conclusion.  

In sum, the Director of Compensation and Pension Services found there was no unusual or exceptional disability picture demonstrated that would render application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board also notes on review that if the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun, 22 Vet. App. 111, 115.  The rating criteria of DC 5258 reasonably describe the Veteran's disability level and symptomology; accordingly, per Thun further consideration of an extra-schedular rating is not warranted.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities that are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507.

In this case the Veteran has repeatedly asserted he is unemployable due to the service-connected left knee disability on appeal, and in fact he has no other service-connected disabilities.  He is shown to be unemployed since he retired from the police force.  Accordingly, the Veteran has raised a claim for a TDIU.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, even considering the Board's grant of higher rating of 20 percent for the left knee disability on appeal, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

As noted above, the Director of Compensation and Pension Services has already determined that extra-schedular consideration is not warranted under the provisions of 38 C.F.R. § 3.321.  However, the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a  TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Specifically, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

In this case the Director of Compensation and Pension Services has determined that the Veteran's left knee disability alone does not render him unemployable.  In arriving at that decision the Director of Compensation and Pension Services considered the opinion of the VA examiner in January 2010 but found the opinion to be inconsistent with and unsupported by the examiner's clinical report.  The Director of Compensation and Pension Services also found the Veteran's unemployability is shown to be due in large part to nonservice-connected disorders (right hip and left shoulder as well as low back) rather than to the service-connected disability alone.

The Board notes at this point that for a veteran to prevail on a total rating claim the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case the Veteran's left knee disability is not shown to preclude him from sedentary employment, and in fact a physician associated with North Suburban Orthopedic Associates stated in August 2009 that the Veteran was able to work.  The Board is accordingly unable to conclude that the Veteran is entitled to extra-schedular consideration under 38 C.F.R. § 4.16(b).  
  
In sum, the Board has found that a rating of 20 percent, but not more, is warranted for the service-connected left knee disability on appeal.  Accordingly, the Veteran's appeal is granted to this extent.

The benefit-of-the-doubt in this case has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The Board having determined that the Veteran's service-connected left knee disability warrants a 20 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


